     
 
  Exhibit 10.13
 
  Greg Brown 5/09
 
  2006 Plan

MOTOROLA, INC.
AWARD DOCUMENT
For the
Motorola Omnibus Incentive Plan of 2006
Terms and Conditions Related to Employee Nonqualified Stock Options



                     
 
                   
Recipient:
          Date of Expiration:        
 
                   
 
                   
 
                   
Commerce ID#:
          Number of Options:        
 
                   
 
                   
 
                   
Date of Grant:
          Exercise Price:        
 
                   
 
                   
 
                   

Motorola, Inc. (“Motorola” or “the Company”) is pleased to grant you options to
purchase shares of Motorola’s common stock under the Motorola Omnibus Incentive
Plan of 2006 (the “Plan”). The number of options (“Options”) awarded to you and
the Exercise Price per Option, which is the Fair Market Value on the Date of
Grant, are stated above. Each Option entitles you to purchase one share of
Motorola’s common stock on the terms described below and in the Plan.
Vesting Schedule
All Eligible Options (as defined below) will vest and become exercisable upon
the earlier of (1) the Separation (as defined below) or (2) a Public
Announcement (as defined below); provided, however, that any Options that are
not Eligible Options on such Separation or Public Announcement will vest and
become exercisable upon the date that such Options become Eligible Options. The
Options will become “Eligible Options” in accordance with the following
schedule:

      Percentage   Date
33.3% 
  May 7, 2010
33.3% 
  May 7, 2011
33.4% 
  May 7, 2012

Except as described below under “Special Vesting Dates and Special Expiration
Dates,” no Options will vest or become exercisable unless and until such Options
are Eligible Options.
Vesting and Exercisability
You cannot exercise the Options until they have vested.
Regular Vesting — The Options will vest in accordance with the above schedule
(subject to the other terms hereof):
Special Vesting — You may be subject to the Special Vesting Dates described
below if your employment or service with Motorola or a Subsidiary (as defined
below) terminates.
Exercisability — You may exercise Options at any time after they vest and before
they expire as described below.
Expiration
All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) any of the Special Expiration Dates described below. Once an Option
expires, you no longer have the right to exercise it.

-1-



--------------------------------------------------------------------------------



 



Special Vesting Dates and Special Expiration Dates
There are events that cause your Options to vest sooner than the Regular Vesting
schedule discussed above or to expire sooner than the Date of Expiration as
stated above. Those events are as follows:
Disability — If your employment or service with Motorola or a Subsidiary is
terminated because of your Total and Permanent Disability (as defined below),
Options that are not vested will automatically become fully vested upon your
termination of employment or service. All your Options will then expire on the
earlier of the first anniversary of your termination of employment or service
because of your Total and Permanent Disability or the Date of Expiration stated
above. Until that time, the Options will be exercisable by you or your guardian
or legal representative.
Death — If your employment or service with Motorola or a Subsidiary is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
earlier of the first anniversary of your death or the Date of Expiration stated
above. Until that time, with written proof of death and inheritance, the Options
will be exercisable by your legal representative, legatees or distributees.
Change In Control — If a “Change in Control” of the Company occurs, and the
successor corporation does not assume these Options or replace them with options
that are at least comparable to these Options, then: (1) all of your unvested
Options will be fully vested and (2) all of your Options will be exercisable
until the Date of Expiration set forth above.
Further, with respect to any Options that are assumed or replaced as described
in the preceding paragraph, such assumed or replaced options shall provide that
they will be fully vested and exercisable until the Date of Expiration set forth
above if you are involuntarily terminated (for a reason other than “Cause”) or
if you quit for “Good Reason” within 24 months of the Change in Control. For
purposes of this Award Document, the terms “Change in Control” “Cause” and “Good
Reason” are defined in the Plan.
Termination of Employment or Service Because of Serious Misconduct — If Motorola
or a Subsidiary terminates your employment or service because of Serious
Misconduct (as defined below), all of your Options (vested and unvested) expire
upon your termination.
Change in Employment in Connection with a Divestiture — If you accept employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary that is not a Separation (as defined below), or if you remain
employed by a Subsidiary that is sold or whose shares are distributed to the
Motorola stockholders in a spin-off or similar transaction that is not a
Separation ( a “Divestiture”), all of your unvested Options will vest on a pro
rata basis in an amount equal to (a)(i) the total number of Options subject to
this Award, multiplied by (ii) a fraction, the numerator of which is the number
of completed full months of service by the Grantee from the Date of Grant to the
date of the Divestiture and the denominator of which is thirty-six months, minus
(b) any Options that vested prior to the date of the Divestiture. All of your
vested but not yet exercised Options will expire on the earlier of (i) 90 days
after such Divestiture or (ii) the Date of Expiration stated above.
Termination of Employment or Service by Motorola or a Subsidiary Other than for
Serious Misconduct Prior to a Separation or Public Announcement- If Motorola or
a Subsidiary on its initiative, terminates your employment or service other than
for Serious Misconduct prior to a Separation or Public Announcement then all of
your unvested Options will automatically expire upon termination of your
employment or service and all of your vested Options but not yet exercised
Options will expire on the earlier of (i) 90 days after your termination of
employment or (ii) the Date of Expiration stated above.

-2-



--------------------------------------------------------------------------------



 



Termination of Employment or Service by Motorola or a Subsidiary Other than for
Serious Misconduct on or after a Separation or Public Announcement — If Motorola
or a Subsidiary on its initiative, terminates your employment or service other
than for Serious Misconduct on or after a Separation or Public Announcement then
all of your unvested Options will vest on a pro rata basis in an amount equal to
(a)(i) the total number of Options subject to this Award, multiplied by (ii) a
fraction, the numerator of which is the number of completed full months of
service by the Grantee from the Date of Grant to the employee’s date of
termination and the denominator of which is thirty-six months, minus (b) any
Options that vested prior to the date of termination. All of your vested but not
yet exercised Options will expire on the earlier of (i) 90 days after your
termination of employment or (ii) the Date of Expiration stated above.
Termination of Employment or Service for any Other Reason than Described Above —
If your employment or service with Motorola or a Subsidiary terminates for any
reason other than that described above, including voluntary resignation of your
employment or service, all of your unvested Options will automatically expire
upon termination of your employment or service and all of your vested but not
yet exercised Options will expire on the earlier of (i) the date ninety
(90) days after the date of termination of your employment or service or
(ii) the Date of Expiration stated above.
Leave of Absence/Temporary Layoff
If you take a Leave of Absence from Motorola or a Subsidiary that your employer
has approved in writing in accordance with your employer’s Leave of Absence
Policy and which does not constitute a termination of employment as determined
by Motorola, or you are placed on Temporary Layoff (as defined below) by
Motorola or a Subsidiary the following will apply:
Vesting of Options — Options will continue to vest in accordance with the
vesting schedule set forth above.
Exercising Options — You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.
Effect of Termination of Employment or Service — If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined as described under “Special Vesting Dates and
Special Expiration Dates” above.
Other Terms
Method of Exercising — You must follow the procedures for exercising options
established by Motorola from time to time. At the time of exercise, you must pay
the Exercise Price for all of the Options being exercised and any taxes that are
required to be withheld by Motorola or a Subsidiary in connection with the
exercise. Options may not be exercised for less than 50 shares unless the number
of shares represented by the Option is less than 50 shares, in which case the
Option must be exercised for the remaining amount.
Transferability — Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.
Tax Withholding — Motorola or a Subsidiary is entitled to withhold an amount
equal to the required minimum statutory withholding taxes for the respective tax
jurisdictions attributable to any share of common stock deliverable in
connection with the exercise of the Options. You may satisfy any minimum
withholding obligation by electing to have the plan administrator retain Option
shares having a Fair Market Value on the date of exercise equal to the amount to
be withheld.

-3-



--------------------------------------------------------------------------------



 



Definition of Terms
If a term is used but not defined, it has the meaning given such term in the
Plan.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (A) trade
secrets; (B) intellectual property; (C) the Company’s methods of operation and
Company processes; (D) information regarding the Company’s present and/or future
products, developments, processes and systems, including invention disclosures
and patent applications; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
Company cost information; (F) Company personnel data; (G) Company business
plans, marketing plans, financial data and projections; and (H) information
received in confidence by the Company from third parties. Information regarding
products, services or technological innovations in development, in test
marketing or being marketed or promoted in a discrete geographic region, which
information the Company or one of its affiliates is considering for broader use,
shall be deemed generally known until such broader use is actually commercially
implemented.
“Fair Market Value” is the closing price for a share of Motorola common stock on
the date of grant or date of exercise, whichever is applicable. The official
source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal, Midwest edition at
www.online.wsj.com.
“Public Announcement” means the announcement by the Company to not effect a
separation as described on page 41 of the Motorola, Inc. Form 10-K for fiscal
year 2008.
“Separation” means the separation of the business structures as described on
page 41 of the Motorola Form 10-K for fiscal year 2008.
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Serious Misconduct” means for purposes of this Agreement any misconduct
identified as a ground for termination in the Motorola Code of Business Conduct,
or the human resources policies, or other written policies or procedures.
“Total and Permanent Disability” means for (x) U.S. employees, entitlement to
long-term disability benefits under the Motorola Disability Income Plan, as
amended and any successor plan or a determination of a permanent and total
disability under a state workers compensation statute and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations.
“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.
Consent to Transfer Personal Data
By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola, its Subsidiaries and
your employer hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, salary grade, hire date,
nationality, job title, any shares of stock held in Motorola, or details of all
options or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola and/or its Subsidiaries will transfer Data amongst
themselves

-4-



--------------------------------------------------------------------------------



 



as necessary for the purpose of implementation, administration and management of
your participation in the Plan, and Motorola and/or any of its Subsidiaries may
each further transfer Data to any third parties assisting Motorola in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. You authorize them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting Motorola; however, withdrawing your
consent may affect your ability to participate in the Plan.
Acknowledgement of Discretionary Nature of the Plan; No Vested Rights
You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola or a
Subsidiary, in its sole discretion, at any time. The grant of awards under the
Plan is a one-time benefit and does not create any contractual or other right to
receive an award in the future or to future employment. Nor shall this or any
such grant interfere with your right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola,
including, but not limited to, the timing of any grant, the amount of the award,
vesting provisions, and the exercise price.
No Relation to Other Benefits/Termination Indemnities
Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such, the
stock option is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.
Agreement Following Termination of Employment
As a further condition of accepting the Options, you acknowledge and agree that
for a period of one year following your termination of employment or service,
you will not hire, recruit, solicit or induce, or cause, allow, permit or aid
others to hire, recruit, solicit or induce, or to communicate in support of
those activities, any employee of Motorola or a Subsidiary who possesses
Confidential Information of Motorola or a Subsidiary to terminate his/her
employment with Motorola or a Subsidiary and/or to seek employment with your new
or prospective employer, or any other company. You agree that upon termination
of employment with Motorola or a Subsidiary, and for a period of one year
thereafter, you will immediately inform Motorola of (i) the identity of your new
employer (or the nature of any start-up business or self-employment), (ii) your
new title, and (iii) your job duties and responsibilities. You hereby authorize
Motorola or a Subsidiary to provide a copy of this Award Document to your new
employer. You further agree to provide information to Motorola or a Subsidiary
as may from time to time be requested in order to determine your compliance with
the terms hereof.
Substitute Stock Appreciation Right
Motorola reserves the right to substitute a Stock Appreciation Right for your
Option in the event certain changes are made in the accounting treatment of
stock options. Any substitute Stock Appreciation Right shall be applicable to
the same number of shares as your Option and shall have the same Date of
Expiration, Exercise Price, and other terms and conditions. Any substitute Stock
Appreciation Right may be settled only in common stock.

-5-



--------------------------------------------------------------------------------



 



Acceptance of Terms and Conditions
By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola in
connection with awards issued under the Plan, and any additional covenants or
promises Motorola may require as a condition of the grant.
Other Information about Your Options and the Plan
You can find other information about options and the Plan on the Motorola
website
http://myhr.mot.com/pay_finances/awards_incentives/stock_options/plan_documents.jsp.
If you do not have access to the website, please contact Motorola Global
Rewards, 1303 E. Algonquin Road, Schaumburg, IL 60196 USA; GBLRW01@motorola.com;
847-576-7885; for an order form to request Plan documents.

-6-